78661: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46992: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78661


Short Caption:SATICOY BAY, LLC SER. 133 MCLAREN VS. GREEN TREE SERV. LLCCourt:Supreme Court


Related Case(s):65708, 78661-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A693882Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


AppellantSaticoy Bay LLC Series 133 McLarenMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Adam R. Trippiedi
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentGreen Tree Servicing LLCScott R. Lachman
							(Akerman LLP/Las Vegas)
						Jared M. Sechrist
							(Former)
						
							(Garman Turner Gordon)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						


RespondentNational Default Servicing CorporationScott R. Lachman
							(Akerman LLP/Las Vegas)
						Jared M. Sechrist
							(Former)
						
							(Garman Turner Gordon)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						


RespondentThe Bank of New York MellonScott R. Lachman
							(Akerman LLP/Las Vegas)
						Jared M. Sechrist
							(Former)
						
							(Garman Turner Gordon)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/29/2019Filing FeeFiling Fee due for Appeal. (SC)


04/29/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-18566




04/29/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-18568




04/30/2019Filing FeeE-Payment $250.00 from Michael F. Bohn


05/01/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-19028




05/02/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).19-19450




05/16/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/28/19 and 01/29/19.  To Court Reporter: Kimberly Farkas. (SC)19-21563




05/22/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-22404




06/25/2019TranscriptFiled Notice from Court Reporter Kimberly Farkas stating that the requested transcripts were delivered.  Dates of transcripts:  1/28/19 and 1/29/19.  (SC)19-27212




08/30/2019BriefFiled Appellant's Opening Brief.  (SC)19-36415




08/30/2019AppendixFiled Joint Appendix - Volume 1.  (SC)19-36416




08/30/2019AppendixFiled Joint Appendix - Volume 2.  (SC)19-36418




09/09/2019MotionFiled Stipulation For Time Extension For  Respondents Answering Brief. (SC).19-37717




09/10/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Brief due: October 30, 2019. (SC).19-37760




10/30/2019Notice/IncomingFiled Notice of Appearance (Natalie L. Winslow as counsel for Respondents Green Tree Servicing, LLC; The Bank of New York Mellon F/K/A The Bank of New York, as Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee for the Certificateholders of CWABS Master Trust Revolving Home Equity Loan Asset Back Notes, Series 2004-T). (SC)19-44715




10/30/2019BriefFiled Respondents' Answering Brief. (SC)19-44716




10/30/2019AppendixFiled Respondents' Supplemental Appendix - Volume 1. (SC)19-44717




10/30/2019AppendixFiled Respondents' Supplemental Appendix - Volume 2. (SC)19-44719




10/30/2019AppendixFiled Respondents' Supplemental Appendix - Volume 3. (SC)19-44721




10/30/2019AppendixFiled Respondents' Supplemental Appendix - Volume 4. (SC)19-44722




10/30/2019AppendixFiled Respondents' Supplemental Appendix - Volume 5. (SC)19-44723




11/06/2019BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Respondent and Affirmance of the District Court's Judgment. (SC)19-45706




12/02/2019BriefFiled Appellant's Reply Brief. (SC)19-48796




12/03/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/10/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).20-01238




01/10/2020Case Status UpdateTransferred to Court of Appeals. (SC).


04/28/2020Order/DispositionalFiled Order of Affirmance.  (VACATED PER ORDER FILED 5/1/2020).   (SC)


05/01/2020Order/DispositionalFiled Amended Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1[We vacate our April 28, 2020, order and issue this amended order in its place.]  Court of Appeals-MG/JT/BB (SC)


05/18/2020Case Status UpdateTransferred from Court of Appeals. (SC)


05/18/2020Post-Judgment PetitionFiled Appellant's Petition for Supreme Court Review. (SC)20-18919




06/19/2020Order/ProceduralFiled Order Directing Answer to Petition for Review. Respondent's Answer due: 14 days. (SC).20-22861




06/22/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answer to Petition for Review due:  July 20, 2020.  (SC)20-23122




07/20/2020MotionFiled Respondents' Motion for Extension of Time to File Respondents' Response to Petition for Review (First Motion). (SC).20-26468




07/28/2020Order/ProceduralFiled Order Granting Motion.  Respondents' motion requesting a second extension of time to file the answer to the petition for review is granted.   Respondents shall have until August 10, 2020, to file and serve the answer.  (SC)20-27409




08/10/2020Post-Judgment PetitionFiled Answer to Petition for Review20-29446




09/11/2020Post-Judgment OrderFiled Order Granting Petition for Review.  The petition for review is granted and this matter is submitted for decision on review without further briefing.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  EN BANC  (SC)20-33522




09/11/2020Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has not bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing of this Voluntary Disclosure.  (SC)20-33524




10/05/2020Notice/IncomingFiled Notice of Change of Address (Fennemore Craig, P.C.) (SC)20-36535




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Pickering/Gibbons/Hardesty/Parraguirre/Cadish/Silver. 136 Nev. Adv. Opn. No. 85. En Banc. (SC).20-46992




01/25/2021RemittiturIssued Remittitur. (SC)21-02171




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02171





Combined Case View